Case 1:20-cv-03629-VSB Document 32-1 Filed 07/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

see eee eee eee ne eee eee eee me xX
ECOGENSUS, LLC,
VIKINGPEAK ENERGY FUELS, LLC,
VIKINGPEAK MANAGEMENT COMPANY, LLC
VIKINGPEAK CAPITAL GROUP, LLC,
BJORNULF OSTVIK,
Plaintiffs, No.: 20-cv-3629 (VSB)
v AFFIDAVIT IN SUPPORT OF
MATTHEW PACELLA, ae O aoe A TEIN
MICHAEL M. MELNIK,
JAY EDELSON
BENJAMIN RICHMAN
EDELSON PC,
Defendants.
---- --- x
I, Todd M. Brooks , being duly sworn, hereby depose and say as follows:

 

I am a(n) Partner with the law firm of _ Whiteford Taylor & Preston, LLP

I submit this affidavit in support of my motion for admission to practice pro hac vice in the
above-captioned matter.

As shown in the Certificate(s) of Good Standing annexed hereto, | am a member in good standing
of the bar of the state(s) of Maryland .

There are no disciplinary proceedings against me in any state or federal court.

I have not been convicted of a felony. If you have, please describe facts and
circumstances.

I have not been censured, suspended, disbarred or denied admission or readmission by
any court. If you have, please describe facts and circumstances.

Attorney Registration Number(s) if applicable: 0612120097

Wherefore, your affiant respectfully submits that s/he be permitted to appear as counsel and
advocate pro hac vice in case 1:20-cv-03629 for Defendants Matthew Pacella and Michael M, Melnik.

Dated: July 29, 2020 Vil fl We e.

Signature of Movant

 

 

 

 

 

 

NOTARIZED Firm Name: ___ Whiteford Taylor & Preston, LLP
ttn Address: __ Seven Saint Paul Street, 1 5th Floor
y ny : . :

see RS City/State/Zip: Baltimore, Maryland 21202
Fx’ QoTAR a % Telephone: (410) 347-9421
tpi e- iQ: Fax: (410) 234-2318
2S. Ayo fas
Sa UBL er Email: tbrooks@wtplaw.com

“Ip, es
Case 1:20-cv-03629-VSB Document 32-1 Filed 07/29/20 Page 2 of 2

Court of Appeals

of fMlarpland
Annapolis, MDB

 

CERTIFICATE OF GOOD STANDING

STATE OF MARYLAND, ss:

I, Suzanne Johnson, Clerk of the Court of Appeals of Maryland,
do hereby certify that on the twelfth day of December, 2006,

Todo Michael Brooks

having first taken and subscribed the oath prescribed by the Constitution and
Laws of this State, was admitted as an attorney of said Court, is now in good
standing, and as such is entitled to practice law in any of the Courts of said
State, subject to the Rules of Court.

In Testimony Wheresf, J have hereunto
set my hand as Clerk, and affixed the Seal
of the Court of Appeals of Maryland, _ this
twenty-ninth day of July, 2020.

Clerk of the Court of Appeals of Maryland

 
